This is a motion to dismiss an appeal from a decree of partial distribution. The deceased died intestate, leaving surviving him a widow, no father, no mother, no brother, no sister, but nieces and nephews. The nieces and nephews appeal, and the motion to dismiss is based upon the ground that, having no interest in the estate, they are not parties in interest so as to be entitled to appeal. It is conceded by the attorneys for the appellant that, if this court adheres to its decisions in Estate of Ingram,78 Cal. 586, [12 Am. St. Rep. 80, 21 P. 435], and Estate ofCarmody, 88 Cal. 616, [26 P. 373], the appellants in this case have no standing, and the appeal should be dismissed. The conclusion that, under subdivisions 2 and 5 of section 1386 of the Civil Code, as they stood before the amendment of 1905, nephews and nieces, where there was no surviving brother or sister, did not succeed to any portion of the estate of deceased, was reached first in Department in the Ingram case, and afterward the decision in the Ingram case was advisedly adopted by this court in Bank. Such interpretation of the law has, therefore, become a rule of property which should be and is hereby adhered to.
The appeal is therefore dismissed.
Shaw, J., Beatty, C.J., Angellotti, J., Sloss, J., Lorigan, J., and McFarland, J., concurred. *Page 704